J', 44 (Rev or,117)                     Case 2:19-cv-03284-MMB
                                                          CIVILDocument 1 Filed 07/26/19 Page 1 of 8
                                                               COVER SHEET




                                                                                                                               NOTE        IN LAND CONDEMNA TlO>; CASE , CSE THE LOCATION
                                                                                                                                           TIIB TRACT OF LAND INVOL \

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                                    Attorneys aJ KnownJ
 Krv!L Law Group. P.C - Rebecca A Solarz, Esquire
 701 Market Street, Ste 5000, Ph1la. PA 19106
 215-627-1322. RSolarz@kmllawgroup com
II. BASIS OF JURISDICTION (Place an "X"znOneBoxOnly)                                                          III. CITIZE~SHIP OF P                                                     TIES (Place an          "X' in One Box for Plaznttfj
                                                                                                                          (For Diversity Cases Only)                                                     and One Box for Defendant)




J
         U S Government                      n   3 Federal Quesnon                                                                                  p                                                                   P'IF      DEF
           P:amt1ff                                  (US Government Not a Party)                                   Citizen of This State                                                                                  ::J 4   cl 4


         U S Government                      CJ 4 Diversity                                                         C1t1Zen of Another State                                 Incorporated and Pnnc1pal Place              n   5    ::, 5
           Defendant                                    andzcate Citizenship of Partzes     in   Item Ill)                                                                      of Busmess In Another State

                                                                                                                                                        eJ 3       n    3    Foreign Nanon                                '16      '16

IV. NATURE OF                    SUIT(Pzacean rznoneBoxOnlyJ                                                                                                        Click here for Nature of Smt Code Descn tions.
                                                                                                                       FORFEITCREIPENALTY                              BANKRL'PTCY0                  ,     '   OTHERSTATUTES
 ::J 1 IO L'1Surance                       PERSONAL INJCRY                     PERSONAL INJURY                                    eJ 625 Drug Related Seizure        O 422 Appeal 28 CSC I 58      n       3 75 False Cla1rns Act
                                           n
                                           310 Auplane                      eJ 365 Personal InJury -                                       of Property 21 L SC 881   eJ 423 Withdrawal             ::J     376 Qui I am O 1 CSC
                                        eJ 315 Auplane Product                       Product Liabihty              n                  690 Other                               28 USC I 57                        3729(a))
                                                 Liab, hty                 eJ 367 Health Care/                                                                                                     ::J     400 State Reapport,omnent
                                        eJ 320 Assault, Libel &                     Pharmaceutical                                                                       PROPERTY· RIGHTS          eJ      410 Anntrust
                                                 ''Hander                           Personal lnJury                                                                  eJ 820 Copynghts               eJ     4 30 Banks and Bankmg
                                        eJ 330 Federal Lmployers'                   Product Liab1hty                                                                 CJ 830 Patent                 O       450 Commerce
                                                 L1ab1hty                  eJ 368 Asbestos Personal                                                                  '1 8.3 5 Patent , Abbreviated  '.1    460 Deportat10n
                                        eJ 340 Marme                                 Injury Product                                                                           New Drug Apphcat1on  '.1     4 70 Racketeer Influenced and
            xcludes Veterans)          '.1 345 Manne Product                         Liab1hty                                                                        '.1 840 Trademark                          Corrupt Orgaruzat10ns
 0 15 3 Recovery of Overpayment                  L1abihty                     PERSONAL PROPERTY 1----------'L.,AB=O"'R=-----+-,,....s.,_OC""-'IA~L,_.S..E.,C..,URIT...,.""-'Y'---~ eJ                      480 Consumer Credit
          of Veteran's Benefits        ::, 350 Motor Vehicle               eJ 370 Other Fraud                                     '.1 710 Farr Labor Standards       eJ 861 HlA {l 395ff)          n       490 Cable/Sat TV
 '.1 160 Stockholders' Smts             eJ 355 Motor Vehicle               ::, 371 Truth m Lendmg                                          Act                       n 862 Black Lung (923)        n       850 Secunt1es/Commodittes/
 eJ 190 Other Contract                          Product L1ab1:11y          '.1 380 Other Personal                                 ::J 720 Labor/Management           eJ 863 DIWC/DIWW (405(g))                   Exchange
 ::J 195 Contract Product Liab,:ity '1 360 Other Personal                           Property Damage                                        Relat10ns                 ::J 864 SSID T1t1e XVI        ::J     890 Other Statutory Actions
 '.1 J 96 Franchise                             lnJury                     '.1 385 Property Damage                                ::J 740 Railway Labor Act          eJ 865 RSI (405(g))           '.1     891 Agncultural Acts
                                       ::J 362 Personal Injury ·                    Product Liab,hty                              eJ 751 Farmly and Medical                                         n      891 nnVJrOJrmental Mat'.ers
                                                Medical Mal racnce                                                                         Leave Act                l---..,---------1 n                    895 Freedom of Information
.__...... RE=AL=-P...R
                     ..O,..P
                          __E_R__.T..
                                   Y______   CI
                                              .....
                                                 VIL=-RI==G
                                                          ...HT=..
                                                                S----'-+---PRIS=...O...NE.=,R...:.P.:;;E.T..,IT"'I'"'O'-N-"Sa...t 1 790 Other Labor Littgation           FEDERAlt'fAX SUITS +                    Act
 '.1 2!0 Land Condemnation             CJ 440 Other Civil Rights               Habeas Corpus:                                     eJ 791 Employee Retirement         '.1 870 Taxes (1J .S Plamttff '.1     896 Arbitrat10n
 ::J 220 Foreclosure                   '.1 441 Votmg                           n
                                                                               463 Ahen Detatnee                                          Income Secunty Act                  or Defendant)        '.1     899 Adm1mstrat1ve Procedure
1 2.30 Rent Lease & hjectment          eJ 442 Employment                   '.1 510 Mottons to Vacate                                                                 '.1 871 IRS Third Party                    Act/Review or Appeal of
 n 240 Torts to Land                   eJ 44 3 Housmg/                              Sentence                                                                                  26 USC 7609                       Agency Dec1S1on
1 245 Tort Product L1ab1hty                     Accommodat10ns             ::J 530 General                                                                                                         n       950 Constitutionality of
 n 290 All Other Real Property         '.1 445 Amer w/D1sab1ht1es , n 5 35 Death Penalty                                                   IMMIGRATION·                                                         State Statutes
                                                Employment                     Other:                                             eJ 462 Naturalization Application
                                       '.1 446 Amer w/D,sabil1t1es . n 540 Mandamus & Other                                       ::, 465 Other hrumgratmn
                                                Other                      eJ 550 C1vtl Rights                                            Acttons
                                       ::J 448 Education                   '.1 555 Pnson Cond1tion
                                                                           eJ 560 Civil Detamee,
                                                                                    Conditions of
                                                                                    Confmement

V. ORIGIN (P/acean                 ·T inOneBo:xOnly)
~I      Ongmal                O 2 Remo"ed from                     '.1 3      Remanded from                  '.1 4 Reinstated or         '.1 5 Transferred from              '.1 6 Multichstnct                  (1 8 Mult1d1stnct
        Proceedtng                State Court                                 Appellate Court                      Reopened                      Another D1stnct                     Litigation -                      L1t1gat10n -
                                                                                                                                                 (specify)                           Transfer                          Direct File
                                                 Cite the lJ S C1v1! Statute under wluch you are filmg (Do not cite Jurisdictional statutes u11/ess diversity)
                           28                          345         1
        CAt;SE OF ACTION r.Bnef
                           :=-:~U:":_""s'--'c"--_-..:..::..:.::: : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                   de&cnption of cause
                                                 Enforced Collections
VII. REQUESTED IN     :"'J (]:IECK IF TIIlS IS A CLASS ACTION                                                          DEMA."ID $                                        CHr,CK YES only 1f demanded i
     COMPLAl~T:             UNDER Rt;LE 23, FR Cv P                                                                                                                      JURY DEMA.1'1D:
VIII. RELATED CASE(S)
                          (See instructions)
      IF ANY                                 H:DGE
DAfl'                                                                              SIONA fURE OF ATTOIU,EY OF RECORD


FOR OFFICE USE ONLY

    RECEIPT#                          AMOl'.1','T                                      APPL YING IFP                                         JUDGE                                   MAG JL'DGE
                                         ';t' \    I.:NITED ST ATES DISTRICT COL'RT
                                Case 2:19-cv-03284-MMB      Document 1 Filed 07/26/19 Page 2 of 8
                   • ri1in~i~ FORTHEEAS:.:::N:::T::NNSYLVANIA                                                                                    11®                    3284
                   ', (to be Je~ li} counsel or pro seplfJJJJtiff to mdzcate the category of the case for the purpose of assignment to the appropriate calendar}
                                               • ~v"'   ..._.

Address       ~W~ do Suite.5000 - BNY Independence Center,2_0~ Mar~e.!_Str~e~Ph~adelp~ia, PA_19106_=1532 _
                                                           371 Crrcle of Progress Dnve Pottstown. PA 19464
Address of Defendant: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

Place of Accident, Incident or Transaction:
                                                                                                  Action of Enforced Collections


RELATED CASE, IF ANY:

Case Number_ _ _                _    _                                   Judge· _ _ _ _ _ _ _ _ _ _                                  Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

       ls this case related to propertymcluded man earlier numbered suit pendmg or w1thm one year                                        YesD
       previously termmated action in this court?

2      Does this case involve the same issue of fact or grow out of the same transaction as a prior smt                                  Yeso
       pending or within one year previously terminated action in this court?

3      Does this case involve the validity or mfringement of a patent already m suit or any ear her                                      Yeso                       N0
                                                                         fj
       numbered case pending or withm one year previously terminated action of this court?

4.     ls this case a second or successive habeas corpus, social secunty appeal, or prose civil rights                                   Yes D                      NJ.71
       case filed by the same individual?                                                                                                                               L.:J
I certify that, to my knowledge, the within case                  D is    • ~ t elated to any case now pendmg or within one year previously termmated action m
this court except as noted above.                                          {"'-V'
DATE _ _           ~A      '1/l"\_ _ _ _ _                                                                                                                ~15936 - -
                      ~I,                                                                                                                             Attorney ID   #   (if appltcable)



CIVIL: (Place a,' in one category only)

A.            Federal Question Cases:                                                              B.    Diversity Jurisdiction Cases:

01         lndemmty Contract, Marine Contract, and All Other Contracts                             D t.        Insurance Contract and Other Contracts
D t        FELA
                                                                                                   D ~:
                                                                                                               Airplane Personal Injury
       3. Jones Act-Personal lnJury                                                                            Assault, Defamation
       4   Antitrust                                                                                     4.    Marine Personal Injury
           Patent                                                                                        5.    Motor Vehicle Personal Injury

ElD ~:     Labor-Management Relations
           Civil Rights
       s Habeas Corpus
                                                                                                   ~
                                                                                                   D s.
                                                                                                         6
                                                                                                         7.
                                                                                                               Other Personal Injury (Please specify) _
                                                                                                               Products Liabiltty
                                                                                                               Products Liability · Asbestos
                                                                                                   D 9
8D io      Securities Act(s) Cases
           Social Security Review Cases
       tt. All other Federal Question Cases
                                                                                                               All other Diversity Cases
                                                                                                               (Please specify} _       _   _    _

              (Pleasespeczfyj       ______ _


                                                                                    ARBITRATION CERTIFICATION
                                                          (The effect of thzs certzficatzon is to remove the case from eltgzbilzty for arbztratzon)


I,                                         _    _        _      _ , counsel of record or pro se plamtiff, do hereby certify



     D        Pursuant to Local Civil Rule 53 .2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs


     D        Relief other than monetary damages is sought.

                                                                                                                                                          JUL 26 2019
DAfE
                                                                                 Attorney-at-Law I Pro Se Plaintiff                                   Attorney ID   # (1/ applzcable)


NOTE A tnal de novo Will be a tnal by Jury only if there has been comphance with FR C P 38

Ctv 609 (5!2018)
          Case 2:19-cv-03284-MMB Document 1 Filed 07/26/19 Page 3 of 8
                               fi
                          ·:; UNITED ST ATES DISTRICT COURT
                       FOR THE EASTER~ DISTRICT OF PENNSYLVANIA




                                            Plaintiff                        CIVIL ACTION NO.
                vs.
                                                                                         ii          3284
Tridon Holdings LLC
Tridon Industries
Steven Wezel
MaryBeth Vannessa
                                            Defendants

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff
shall complete a case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse side of this
form.) In the event that the defendants do not agree with the plaintiff regarding said designation, that the
defendants shall, with their first appearance, submit to the clerk of court and serve on the plaintiff and all
other parties, a case management track designation form specifying the track to which those defendants
believe the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

                         (a)        Habeas Corpus -- Cases brought under 28 U.S.C.
                                    §2241 through §2255.                                                ( )

                         (b)        Social Security -- Cases requesting review of a
                                    decision of the Secretary of Health and Human
                                    Services denying plaintiff Social Security Benefits.                ( )

                         (c)        Arbitration -- Cases required to be designated for
                                    arbitration under Local Civil Rule 53.2.                            ( )

                         (d)        Asbestos -- Cases involving claims for personal injury
                                    or property damage from exposure to asbestos.                       ( )

                         (e)        Special Management -- Cases that do not fall into tracks
                                    (a) through (d) that are commonly referred to as complex
                                    and that need special or intense management by the court.
                                    (See reverse side of this form for a detailed explanation of
                                    special management cases.)                                          ( )

                         (f)
                                                                      & /"
                                    Standard Management -- Cases that do not fall into
                                    any one of the other tracks.


 Date                                                                         v
                                                    Rebecca A. S"""'o'""lar=z...:,E='s=-=q..,_._ _ _ _ __
                                                    Attorney for Plaintiff, United States of America
                                                    Pennsylvania Attorney l.D. No. 315936
                                                    Suite 5000 - BNY Independence Center           JUL S .
                                                    701 Market Street                                 2 2019
                                                    Philadelphia, PA 19106-1532
                                                    (215) 825-6327 (Direct)
                                                    rsolarz@kmllawgroup.com
     Case 2:19-cv-03284-MMB Document 1 Filed 07/26/19 Page 4 of 8



                         UNITED STATES DISTRICT COURT

                                         FOR THE

                      EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
                                                                         19          3284
                          Plaintiff
                                                            CIVIL ~O.
             vs.


Tridon Holdings LLC
Tridon Industries
Steven Wezel
Mary Beth Y annessa

                          Defendants,


                                      COMPLAINT

       The United States of America, on behalf of its Agency, the Department of

Treasury Bureau of the Fiscal Service, by its specially appointed counsel, Rebecca A.

Solarz ofKML LAW GROUP, P.C., represents as follows:

        1.     This Court has jurisdiction pursuant to 28 U.S.C. 1345.

       2.      The last-known address of the Defendants, Tridon Holdings LLC, Tridon

Industries, and Steven Wezel (''Defendants") is 371 Circle of Progress Drive, Pottstown,

PA 19464.

       2.      The last-known address         of the    Defendant,    MaryBeth     Vannessa

("Defendant") is 13 Doe Run Lane, Pottstown, PA 19464.

       3.      That the defendants are indebted to the plaintiff in principal amount of

$58,754.83, plus interest of$18,254. l 1, plus administrative fees of $27,786.73, for a total
     Case 2:19-cv-03284-MMB Document 1 Filed 07/26/19 Page 5 of 8



of $104. 795 .6 7. A true and correct copy of the Certificate of Indebtedness is attached as

Exhibit "A" ("Certificate oflndebtedness").

       4.      Demand has been made upon Defendants by Plaintiff for the sum due but

the amount due remains unpaid.

       WHEREFORE, the plaintiff demands judgment against Defendants as follows;

               (A) In the amount $104,795.67.

               (8) Plus filing fee allowed pursuant to 28 U.S.C., Section 1914 in the sum

                   of$150.00.

               (C) Interest from the date of judgment at the legal rate of interest in effect

                   on the date of judgment until paid in full.

               (D) Costs of suit.

       Notice is hereby given to Defendant that Plaintiff intends to seek satisfaction of

any judgment rendered in it favor in this action from any debt accruing.



                                      United States of America by and through
                                      its specially appointed counsel
                                      KML Law Group, P.C.

                                      By: __ - - - - - - - - - -
                                      Rebecca A. Solarz, Esquire
                                      BNY Independence Center
                                      701 Market Street
                                      Suite 5000
                                      Philadelphia, PA 19106-1532
                                      (215)825-6327
                                      RSolarz@kmllawgroup.com
          Case 2:19-cv-03284-MMB Document 1 Filed 07/26/19 Page 6 of 8



                            UNITED STATES DISTRICT COURT

                                         FOR THE

                       EASTERN DISTRICT OF PENNSYLVANIA


      U~ITED STATES OF AMERICA

                            Plaintiff               CIVIL NO.

                vs.


      Tridon Holdings LLC
      Tridon Industries
      Steven Wezel
      MaryBeth Y annessa

                            Defendants




                                        EXHIBITS


"A" CERTIFICATE OF INDEBTEDNESS
              Case 2:19-cv-03284-MMB Document 1 Filed 07/26/19 Page 7 of 8


                                      U.S. DEPARTMENT OF THE TREASURY
                                         BUREAU OF THE FISCAL SERVICE
                                            WASHINGTON, DC 20227

                                             ACTING ON BEHALF OF
                                     U.S. SMALL BUSINESS ADMINISTRATION
                                          CERTIFICATE OF INDEBTEDNESS



Tridon Holdings, LLC
371 Circle of Progress Drive
Pottstown, PA 19464
EIN: XX-XXXXXXX

Tridon Industries
371 Circle of Progress Drive
Pottstown, PA 19464
EIN: XX-XXXXXXX

Steven Wezel
371 Circle of Progress Drive
Pottstown, PA 19464
SSN-

MaryBeth Vannessa
13 Doe Run Lane
Pottstown, PA 19464
SSN:-

Agency Debt ID: TRFM1500289896/8294344505

I hereby certify, as part of my duties with the U.S. Department of the Treasury (Treasury), including referring
matters to the U.S. Department of Justice (DOJ) for litigation, I am a custodian of records of certain files sent by
the U.S. Small Business Administration (SBA) to Treasury for collection actions. As a custodian of records for
Treasury, I have care and custody of records relating to the debt owed by Tridon Holdings, LLC, Tridon Industries,
MaryBeth Vannessa, and Steven Wezel (DEBTORS) to SBA.

On April 5, 2005, the DEBTORS executed a promissory note and unconditional guarantee loan agreement for
$311,000.00, with interest accruing at a rate of 4.91%, except as otherwise provided within the Promissory Note
with South Eastern Economic Development Company of Pennsylvania ("SEED") (LENDER). Pursuant to Section
7(a) of the Small Business Act as amended, the SBA guaranteed a 20 year Debenture to be issued by SEED and
used to fund the Bank Permanent Loan ("the Loan"). The Loan was granted to the DEBTORS for the purchase of
real property known as 371 Circle of Progress Drive, Pottstown, PA 19464.

From June 2, 2005 through July 20, 2015, the DEBTORS made payments totaling $403,265.25. The payments were
applied, $251,824.10 to the principal and $151,441.15 to the interest and fees. The DEBTORS became delinquent
on the obligation on October 1, 2014 with a balance due of $58,754.83, due to the delinquency the SBA became
holder of the Note.



                                                                                                                  1
              Case 2:19-cv-03284-MMB Document 1 Filed 07/26/19 Page 8 of 8


                                       U.S. DEPARTMENT OF THE TREASURY
                                          BUREAU OF THE FISCAL SERVICE
                                             WASHINGTON, DC 20227

                                              ACTING ON BEHALF OF
                                      U.S. SMALL BUSINESS ADMINISTRATION
                                           CERTIFICATE OF INDEBTEDNESS




SBA referred the claim to Treasury's Bureau of the Fiscal Service, Debt Management Services (OMS) to collect the
delinquent debt on October 20, 2015. Further, I certify that I am familiar with Treasury's record keeping practices,
including the receipt of files from SBA.

On March 29, 2019, OMS referred the claim to DOJ for litigation and collection in the amount due of $58,754.83
with daily interest of $7.90. As of May 8, 2019, the DEBTORS are indebted to the United States in the amount
stated as follows:
                                 Principal:                $ 58,754.83
                                 Interest (@4.91%):        $ 18,254.11
                                 Admin Fees:               $ 27,786.73
                                 Total:                    $104,795.67

The information contained in this Certificate of Indebtedness is based on documents created by an employee or
contractor of SBA based on his/her knowledge at or near the time the events were recorded, or by an employee
or contractor of Treasury based on his/her knowledge at or near the time the events were recorded. Treasury's
regular business practice is to receive, store and rely on the documents provided by SBA, when debts are referred
to Treasury for collection activities, including litigation.

The balance stated in the case listed above is current as of May 8, 2019, including any applicable interest,
penalties, administrative fees, and OMS & DOJ fees (pursuant to 31 U.S.C. 3717(e) and 3711(g)(6), (7); 31 C.F.R.
285.120) and 31 C.F.R. 901.l(f); and 28 U.S.C. 527, note).

Pursuant to 28 U.S.C. § 1746(2), I certify under penalty of perjury that the foregoing is true and correct to the best
of my knowledge and belief based upon information provided by SBA and information contained in Treasury's
records.


                                                                                                     S/8/.2019




                                                            S,1q nec1 b y   N a t a lie R   Stubbs

                                                           Natalie Stubbs
                                                           Financial Program Specialist
                                                           U.S. Department of the Treasury
                                                           Bureau of the Fiscal Service




                                                                                                                    2
